 



Exhibit 10.56
(STANFORD MANAGEMENT COMPANY LOGO) [f17803f1780300.gif]
October 14, 2004
Interval Research Corporation
c/o VULCAN
505 Fifth Ave. S, Suite 900
Seattle, WA 98104
Attn: Genni Reilly

     
Re:
  Ground Lease dated as of August 1, 1960 (“Ground Lease”), by and between The
Board of Trustees of the Leland Stanford Junior University (“Lessor”) and
Clevite Corporation, covering certain premises (the “Premises”) including that
premises commonly known as 1801-1841 Page Mill Road, Palo Alto, California, the
current lessee under the Lease being INTERVAL RESEARCH CORPORATION, a Washington
corporation (“Lessee”); and Sublease dated as of August 18, 1999 by and between
Page Mill Road Properties Inc., the predecessor-in-interest to Lessee and Incyte
Pharmaceuticals, Inc., a Delaware corporation, predecessor-in-interest to INCYTE
CORPORATION, a Delaware corporation (“Subtenant”) for premises located at 1841
Page Mill Road, Palo Alto, California, (“Sublease Premises”), and Subsublease
dated August 9, 2004 (“Subsublease”), by and between Subtenant and CONNETICS
CORPORATION, a Delaware corporation (“Subsubtenant”), for premises (“Subsublease
Premises”) consisting of approximately 19,447 square feet and located on the
first and second floors of Building E, as described in the Subsublease and
commonly known as 1841 Page Mill Road, Palo Alto, California.

Gentlemen/Ladies:
     We understand that Subtenant has entered into the Subsublease with
Subsubtenant and, in accordance with the terms of the Ground Lease, Lessee has
requested the consent of Lessor to such subletting. By execution of this letter
agreement, Lessee, Subtenant, and Subsubtenant, acknowledge and agree to the
terms hereof. Lessor’s consent shall not be effective until receipt by Lessor of
a counterpart of this letter agreement duly executed by each of Lessee,
Subtenant and Subsubtenant.
     1. Subject to the following provisions of this letter agreement, Lessor
hereby consents to Subtenant’s subsublease of the Subsublease Premises to
Subsubtenant pursuant to the Subsublease. This consent to subletting shall not
be or be deemed to be a
n
2770 Sand Hill Road Menlo Park, CA 94025  ph • 650/926-0200

 



--------------------------------------------------------------------------------



 



Subsublease
Interval Research/Incyte and Connetics
October 14, 2004
Page 2
consent or waiver with respect to any future transactions, whether similar or
dissimilar, and any such future transactions shall require Lessor’s prior
written consent.
     2. The Subsublease is and shall remain at all times subject and subordinate
in all respects to the Ground Lease.
     3. This consent shall not modify or be deemed to modify or amend the Ground
Lease in any way, or to impose on Lessor any obligation to provide notice to, or
obtain consent from Subsubtenant with respect to amendments, defaults, waivers
or any other matters pertaining to the Ground Lease or the premises covered by
the Ground Lease (“Ground Lease Premises”). Any waiver by Lessor of its rights
shall be made only by writing signed by Lessor.
     4. At Lessor’s sole option, any termination of the Ground Lease, including
but not limited to by reason of its expiration, or a voluntary surrender of the
Ground Lease by Lessee, or any default of Lessee, shall automatically and
without notice or demand, terminate the Subsublease and Subsubtenant agrees
promptly to surrender the Subsublease Premises to Lessor upon such termination
without compensation from Lessor.
     5. Subsubtenant represents to Lessor that Subsubtenant is aware that
detectable amounts of hazardous substances and groundwater contaminants have
come to be located beneath and/or in the vicinity of the Ground Lease Premises
and Subsublease Premises. (See, for example, State of California – Environmental
Protection Agency, Department of Toxic Substances Control Remedial Action Orders
#HSA 90/91-020 for 1801 Page Mill Road and 3170 Porter Drive dated June 13,
1991.) Subsubtenant has made such investigations and inquiries as it deems
appropriate to ascertain the effects, if any, of such substances and
contaminants on its operations and persons using the Subsublease Premises.
Lessor makes no representation or warranty with regard to the environmental
condition of the Ground Lease Premises or the Subsublease Premises.
Subsubtenant, on behalf of itself and its affiliated entities and their
respective partners, employees, successors and assigns (collectively,
“Releasors”), hereby covenants and agrees not to sue and forever releases and
discharges Lessor, and its trustees, officers, directors, agents and employees
for and from any and all claims, losses, damages, causes of action and
liabilities, arising out of hazardous substances or groundwater contamination
presently existing on, under, or emanating from or to the Ground Lease Premises
or Subsublease Premises. Releasors understand and expressly waive any rights or
benefits available under Section 1542 of the Civil Code of California or any
similar provision in any other jurisdiction. Section 1542 provides substantially
as follows: A general release does not extend to claims which the creditor does
not know or suspect to

 



--------------------------------------------------------------------------------



 



Subsublease
Interval Research/Incyte and Connetics
October 14, 2004
Page 3
exist in his favor at the time of executing the release, which if known by him
must have materially affected his settlement with the debtor.
     6. Neither Lessee nor Subtenant nor Subsubtenant shall use any name,
trademark or service mark of Lessor or Stanford University without the prior
written consent of Lessor which consent may be given or withheld in Lessor’s
sole discretion.
     7. This agreement shall not be nor be deemed to be a consent or waiver or
amendment of the Ground Lease with respect to any other or future transaction,
whether similar or dissimilar, and any other or future transaction shall require
Lessor’s written consent, which consent, except as otherwise expressly provided
in the Ground Lease, may be given or withheld in Lessor’s sole discretion.
     Please confirm your acceptance of and agreement with the terms hereof by
duly executing and delivering to the undersigned the enclosed copy hereof.

              LESSOR:
 
            The Board of Trustees of the     Leland Stanford Junior University
 
       
 
  By:   Stanford Management Company
 
       
 
  By:   /s/ Jean Snider
 
       
 
      Jean Snider
Managing Director, Stanford Research Park

ACKNOWLEDGED AND AGREED:
LESSEE:
INTERVAL RESEARCH CORPORATION, a Washington corporation

       
By:
  /s/ Adam Healey  
 
     
Its:
     
 
     
Title:
  Vice President  
 
     
Dated:
  3/15/05  
 
     

 



--------------------------------------------------------------------------------



 



Subsublease
Interval Research/Incyte and Connetics
October 14, 2004
Page 4
SUBTENANT:
INCYTE CORPORATION, a Delaware corporation

       
By:
  /s/ David C. Hastings  
 
     
Its:
  EVP, CFO  
 
     
Title:
     
 
     
Dated:
  3/4/05  
 
     

SUBSUBTENANT:
CONNETICS CORPORATION, a Delaware corporation

       
By:
  /s/ John L. Higgins  
 
     
Its:
  CFO  
 
     
Title:
  EVP  
 
     
Dated:
  3/1/05  
 
     

 